Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 25 January 2022 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 15-17 are rejected under 35 U.S.C. 102(a) (1 or 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishii (US Pub 2010/0114762 newly cited).

a pair of lids (lids 11) are hingedly attached to each of the pair of sidewalls (lids are reasonably considered attached to the housing of the vehicle or charging station), each lid 11 of the pair of lids having an interior surface, each lid of the pair of lids moves between an open position and a closed position; a plurality of terminal connectors (lid side plug in terminals 15a) positioned on each inner surface of each of the pair of lids (paragraphs [0042-0065]); 
a plurality of battery cells (storage batteries 1) positioned within the cavity, each battery cell of the plurality of battery cells having a pair of terminals (plug in terminals 4a, clamping terminals 5b - figure 1), wherein when each lid 11 of the pair of lids is in the closed position, each of the plurality of terminal connectors 15a are communicatively coupled to a corresponding terminal 5b of the pair of terminals of each battery cell of the plurality of battery cells (paragraph [0087]). 

    PNG
    media_image1.png
    459
    901
    media_image1.png
    Greyscale


In regard to claim 2, when each lid 11 of the pair of lids are in the open position access to the cavity is permitted to remove at least one battery cell 1 of the plurality of battery cells (figure above, paragraph [0061]). 
In regard to claims 3, a circuit board (data transceiver provided between storage battery 1 and body 10) coupled to the interior surface of each of the pair of lids and communicatively coupled to the plurality of terminal connectors (paragraph [0060, 0067]). 
In regard to claim 4, the circuit board includes a conductive member (meter 7), the conductive member is communicatively coupled to the plurality of terminal connectors (paragraph [0059] - necessary in order to measure characteristics described). 
In regard to claim 6, in the closed position each of the plurality of terminal connectors 15a are engaged with the pair of terminals 5b of each of the plurality of battery cells (paragraph [0058]). 
In regard to claim 7, in the open position each of the plurality of terminal connectors are disengaged with the pair of terminals of each of the plurality of battery cells (figure 5 or 7). 
In regard to claim 8, an elongated member (bolt 16 - paragraph [0063]; bolt 318 - paragraph [0080], etc.) extending between the pair of end walls, the elongated member having an upper surface, a portion of the interior surface of the pair of lids contacts the upper surface of the elongated member when the pair of lids are in the closed position (figure 5 and 7). 
In regard to claim 9, at least one post extends upwardly from the upper surface of the elongated member (shaft extending from head of bolt 16, 318, 418 etc.), the at least one post configured to 
In regard to claim 10, Ishii teaches a battery pack assembly comprising: a housing (storage battery 301 has main body 310 inserted into a vehicle 100 including battery accommodation device 110 in figure 2 or charging station 500 in figure 11 may be a housing) comprising: 
a pair of sidewalls and a pair of end walls defining a cavity (the cavity within the vehicle or charging station for inserting cells in figure 2 annotated above or figure 11); an elongated member (bolts 16, 318, 418 etc.) extending between the pair of end walls (figures 3, 7, 10); 
a pair of lids 11 are hingedly attached to each of the pair of sidewalls, each lid of the pair of lids having an interior surface, each lid of the pair of lids move between an open position and a closed position (figures); and a circuit board (data transceiver provided between storage battery 1 and body 10) coupled to the interior surface of each of the pair of lids (paragraph [0060, 0067]); 
a plurality of terminal connectors (lid side plug in terminals 15a) positioned on each inner surface of each of the pair of lids and communicatively coupled to the respective circuit board (data transceiver, connections necessary in order to perform functions described in paragraphs [0059-0060, 0067]); and a plurality of battery cells (storage batteries 1) positioned within the cavity, wherein in the closed position each lid of the pair of lids is electrically coupled to the plurality of battery cells (paragraph [0055-0087]).   The same alternative obviousness statement regarding the pair of lids as applied to claim 1 above is applicable to claim 10 as well.
In regard to claim 11, each battery cell 1 of the plurality of battery cells has a pair of terminals (clamping terminals 5b), in the closed position each of the plurality of terminal connectors 15a are 
In regard to claim 12, the circuit board includes a conductive member (such as meter 7), the conductive member is electrically coupled to the plurality of terminal connectors (paragraph [0059] - necessary in order to measure characteristics described). 
In regard to claim 15, when each lid 11 of the pair of lids are in the open position access to the cavity is permitted to remove at least one battery cell 1 of the plurality of battery cells (figure above, paragraph [0061]). 
In regard to claim 16, in the closed position, a portion of the interior surface of the pair of lids 11 contacts the elongated member 318 (figure 7, 10). 
In regard to claim 17, at least one post extends upwardly from the upper surface of the elongated member (shaft extending from head of bolt 16, 318, 418 etc.), the at least one post configured to receive a fastener (threaded holes 10h, nut 316, 317 - paragraph [0081]), the fastener is configured to retain the interior surface of the pair of lids against the upper surface of the elongated member such that the pair of lids are in a locked position (paragraphs cited above describe threading of bolt holding lid in place). 

Claims 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii as applied to claim 4 or 12 above and further in view of Shimizu et al. (US Pub 2019/0198847 newly cited).
In regard to claims 5, 13 and 14, Ishii teaches the battery pack assembly of claim 4 and 12 above but does not disclose how the battery cells are electrically connected.  However, Shimizu et al. teach a similar battery module including cells 11 which are connected by a bus bar and wiring module which is closed by a pair of lids (covers 50, 60) connected to a housing by hinges 58, and the desirability to use 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use curvilinear conductive members which are coupled to offsetting pairs of the terminal connectors in the device of Ishii et al. as such allows for series connections of the modules with easy maintenance as taught by Shimizu et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723